PROSPECTUS SUPPLEMENT NO. 2 to Prospectus declared effective on March 8, 2012 (Registration No.333-170542) RENEWABLE FUELS CORP. This Prospectus Supplement No. 2 supplements our Prospectus dated May 16, 2012. Selling shareholders are offering up to 3,451,196 shares of common stock. The selling shareholders will offer their shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. Prior to this offering, there has been no market for our securities. Our common stock is not listed on any national securities exchange, the NASDAQ stock market or the Over the Counter Bulletin Board. There is no assurance that our securities will ever become qualified for quotation on the OTC Bulletin Board. There is no assurance that the selling shareholders will sell their shares or that a market for our shares will develop even if our shares are quoted on the OTC Bulletin Board. This Prospectus Supplement includes our Current Report on Form 10-Q filed by us with the Securities and Exchange Commission on May 15, 2012. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement isMay 16, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-170542 Renewable Fuel Corp (Exact name of registrant as specified in its charter) Nevada 26-0892819 (State or Other Jurisdiction of (SIC Code) (I.R.S.Employer Incorporation or Organization) Identification Number) 7 LAS VEGAS, NEVADA 89128 (Address of Principal Executive Offices including Zip Code) 702-989-8978 (Registrant's Telephone Number, including are code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer’s classes of common stock, as of May 14, 2012 is as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION 3 Item 1 FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS 4 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 Item 2 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS 20 Item 3 QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 26 Item 4 CONTROLS AND PROCEDURES 27 Part II. OTHER INFORMATION 28 Item 1 LEGAL PROCEEDINGS 28 Item 1A RISK FACTORS 28 Item 2 UNREGISTERD SALE OF SECURITIES AND USE OF PROCEEDS 28 Item 3 DEFAULTS UPON SENIOR SECURITIES 29 Item 4 RESERVED 29 Item 5 OTHER INFORMATION 29 Item 6 EXHIBITS 30 Signatures 31 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Renewable Fuel Corp (A Development Stage Entity) Consolidated Balance Sheets As of March 31, 2012 and September 30, 2011 March 31, September 30, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Trade and other receivables Accounts receivable, related party Inventories Prepaid expenses and other current assets Total current assets Plants in progress, net Other property and equipment, net Total Assets $ $ Liabilities and Shareholders' Deficit Liabilities Current liabilities Trade and other payables $ $ Accounts payable, related parties (Note 7) Accrued liabilities Current portion of capital leases Derivative liability - fair value of warrants Term notes in default Total current liabilities Long-term capital lease obligations Total liabilities Commitments and contingencies (Note 9) - - Preferred stock (mandatorily convertible and conditionally redeemable) 10,000,000 shares authorized; 0 and 3,229,044 shares outstanding at March 31, 2012 and September 30, 2011, $10 par value liquidation value of $0 and $37,663,633 at March 31, 2012 and September 30, 2011 respectively - Shareholders' Deficit Common stock ($0.0001 par value; 500,000,000 shares authorized; 250,168,062 common shares issued, 212,938,062 outstanding as of March 31, 2012 and 211,120,171 common shares issued, 173,890,171 outstanding as of September 30, 2011) Additional paid-in-capital Accumulated other comprehensive loss Accumulated deficit Treasury stock, cost 37,230,000 common shares held in treasury as of March 31, 2012 and September 30, 2011 Total Renewable Fuel Corp stockholders' deficit Non-controlling interest Total shareholders' deficit Total Liabilities and Shareholders' Deficit $ $ 3 Renewable Fuel Corp (A Development Stage Entity) Consolidated Statements of Operations and Other Comprehensive Loss Second Quarter Three Months Ended Second Quarter Six Months Ended Period From Inceptio October 1,n (Unaudited) (Unaudited) (Unaudited) (Unaudited) 2006 to March 31, March 31, March 31, March 31, March 31, Revenue $ Operating expenses Cost of materials, shipping and insurance Impairment of plants and land held for sale - Payroll and share-based compensation expense Legal and professional fees Depreciation Other general and administrative expenses Total operating expenses Loss from operations ) Other income (expense) Interest expense ) Gain on change in fair value of derivative liability Other income (loss), net 34 Total other income (expense) Loss before income taxes ) Income tax expense - Net loss ) Net loss attributable to non-controlling interest ) Net loss attributable to Renewable Fuel Corp ) Dividends on preferred stock Net loss available to common stockholders ) Other comprehensive loss: Net loss ) Currency translation adjustment ) Comprehensive loss ) Net loss attributable to non-controlling interest ) Comprehensive loss attributable to non-controlling interest ) Comprehensive loss attributable to Renewable Fuel Corp $ ) $ ) $ ) $ ) $ ) Net loss per share available to common stockholders, basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding 4 Renewable Fuel Corp (A Development Stage Entity) Consolidated Statements of Changes in Shareholders’ Equity (Deficit) For the Periods form Inception (October 1, 2006) to March 31, 2012 Accumulated Total Renewable Additional other Fuel Corp Non- Total Common stock paid-in- comprehensive Accumulated Treasury stock Shareholders’ controlling Shareholders’ Shares Amount capital loss Deficit Shares Amount Deficit Interest Deficit Issuance of common shares at inception (October 1, 2006) $ $ $ - $ - - $ - $ $ - $ Issuance of common shares - Net Income - Foreign currency translation adjustment - - - ) - - - ) - ) Balance at September 30, 2007 ) - - - Issuance of common shares - Acquisition of BRII - Share-based compensation - Net loss - ) - - ) - ) Foreign currency translation adjustment - - - ) - - - ) - ) Balance at September 30, 2008 ) ) - - - Issuance of common shares - Share-based compensation 52 - Dividends on preferred stock - ) - - ) - ) Net loss - ) - - ) - ) Foreign currency translation adjustment - - - ) - - - ) - ) Balance at September 30, 2009 ) ) - - ) - ) Issuance of common shares - Treasury shares - ) ) - Share-based compensation 2 - Shares issued for professional services 30 - Reclassification of warrants to derivative liability - - ) - ) - ) Dividends on preferred stock - ) - - ) - ) Net loss - ) - - ) ) ) Foreign currency translation adjustment - Balance at September 30, 2010 $ $ $ ) $ ) $ ) $ ) $ ) $ ) Issuance of common shares 63 - Share-based compensation 3 - Dividends on preferred stock - ) - - ) - ) Net loss - ) - - ) ) ) Foreign currency translation adjustment - - - ) - - - ) - ) Balance at September 30, 2011 $ $ $ ) $ ) $ ) $ ) $ ) $ ) Issuance of common shares for cash 19 - Issuance of common shares for preferred stock conversion - Share-based compensation - Dividends on preferred stock - ) - - ) - ) Net loss - ) - - ) ) ) Foreign currency translation adjustment - - - ) - - - ) - ) Balance at March 31, 2012 $ $ $ ) $ ) $ ) $ ) $ ) $ ) 5 Renewable Fuel Corp (A Development Stage Entity) Consolidated Statements of Cash Flow For the Periods Ended Period From Inception Second Quarter Six Months Ended October 1, 2006 to March 31, 2012 March 31, 2011 March 31, 2012 Cash flows from operating activities (Unaudited) (Unaudited) Net loss $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Impairment of plant and leasehold land - - Non-cash share-based compensation expense Shares issued for legal and professional expenses - - Bad debt expense - - 88 Loss on foreign exchange - - Interest expense recorded into principal balance of loan Change in fair value of derivative liability Gain (loss) on disposal of investments and other - - Changes in: Trade and other receivables Other current assets Inventories - Other assets - - Trade and other payables (643,671) Accounts payable, related parties Accrued liabilities Net cash used in operating activities Cash flows from investing activities Fixed asset additions - - Proceeds from disposal of investments - - Net cash provided by investing activities - - Cash flows from financing activities Advances from shareholders - - Proceeds from loan advance - Payments to contractors - - Cash received in share exchange agreements - - Payments on capital lease obligations Proceeds from share issuances Net cash provided by financing activities Net increase (decrease) in cash Effect of exchange rate changes Cash, beginning of period Cash, end of period $ $ $ Supplemental cash flow information Interest paid $ - $ - $ - Taxes paid $ - $ - $ - Non-cash investing and financing activities disclosures: Vehicle financed through capital lease $ - $ - $ Non-cash plant additions in accounts payable $ - $ - $ Conversion of shareholders advances to common stock $ - $ - $ Net assets acquired in share exchanges $ - $ - $ Conversion of trade payables to preferred stock $ - $ - $ PBC treasury stock exchange agreement $ - $ - $ Dividends accrued on preferred stock $ $ $ Fair value of warrants as derivative liability $ - $ - $ Conversion of preferred stock to common stock $ $ - $ Conversion of account payable, related parties to preferred stock $ - $ - $ 6 NOTE 1—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Corporate Information - Renewable Fuel Corp (A Development Stage Company) is a privately held entity originally planned to be an integrated producer, blender and distributor of biodiesel and blended fuels.Renewable Fuel Corp ("Renewable Fuel" or the "Company") was incorporated in the State of Nevada on September 11, 2007. Renewable Fuel owns a license to produce biodiesel products in Malaysia and two additional biodiesel licenses in Indonesia. Renewable Fuel Corp anticipates entering the biofuel production and distribution business during fiscal year 2012. We have incurred losses since inception, have not commenced operations, substantially all of our assets are impaired and our auditors have issued a going concern opinion. Renewable Fuel conducts its Indonesian operations through its two wholly-owned Malaysian subsidiaries, Century Corp Sdn. Bhd. ("Century") and Optimis Teguh Sdn. Bhd. ("Optimis").Century and Optimis own two Indonesian entities, PT Plant Biofuel Indonesia ("PTPBI") and PT Optimis Teguh Indonesia ("PTOTI"), respectively, which own the licenses for the Company's planned biodiesel production in Indonesia. Renewable Fuel acquired Century and Optimis through a transaction with their original parent Bio Refining Industries Inc. ("BRII") on September 5, 2008, through a share exchange agreement in a transaction accounted for as a reverse merger, with BRII as the accounting acquirer of Renewable Fuel. Since the original shareholders of Century received the largest portion of ownership and control of BRII, Century was treated as the accounting acquirer. Renewable Fuel will conduct its Kuantan operations through its twoMalaysian subsidiaries, Plant Biofuels Corporation Sdn. Bhd. ("PBC") and Research Fuel Corp Sdn. Bhd. ("Research"). PBC and Research were acquired by Renewable Fuel Corp through an acquisition accounted for as a reverse merger in December 2007. The accounts of Optimis, PTOTI, Renewable Fuel, PBC and Research have been included in Renewable Fuel’s consolidated financial statements from the acquisition date of September 5, 2008, the date of the share exchange agreement between Renewable Fuel and BRII.The historical financial statements for the year ended September 30, 2008 and the period from inception (October 1, 2006) through September 5, 2008 are those of the accounting acquirer, Century.The historical financial results of the accounting acquirer consist of the combined operating results of Century, and its 99% owned subsidiary, PTPBI ("Century Consolidated"). Renewable Fuel’s biodiesel plant in Malaysia was substantially completed and available for glycerine production at its locationin Kuantan.The Kuantan plant has a nameplate capacity license and underlying infrastructure to produce 60 million gallons annually (MGA), twice the current production capacity.The refinery is designed to produce biodiesel from multiple feedstocks.The plant, operated by Renewable Fuel’s subsidiary PBC is capable of producing 30 MGA of Palm Oil Methyl Ester ("PME") biodiesel and 2.4 MGA of refined glycerin.The glycerine refining unit has been designed to operate independently from the biodiesel production unit. We are currently in non-compliance with debt covenants on the term loan facilities of approximately $27.4 million as at March 31, 2012 and have not made any installment repayments beginning with the due date of December 1, 2010, the Company received a statement dated April 10, 2012 from the bank stating the outstanding payable amounting approximately $12.0 million.The term loans are secured by First Priority Interest over all existing property, plant and equipment, and all fixed and floating assets of PBC. The facilities are jointly and severally guaranteed by both the PBC directors. The Bank has not notified us that we are in default and has not taken any action as a result ofdefault. If the Bank declares a default, which it has the current right to do, the Bank may foreclose on thenote as a consequence and we could lose all of PBC assets. The Management of PBC is actively negotiating with the Bank to restructure the facilities or reschedule the facilities repayment. The Bank has verbally indicated their willingness to review and assess the biodiesel industry as a whole, includingall keyindustry participants and to find a solution that would cure the distress. 7 We are confident that our feedstock strategy usingnon-food based material, will lead the Company to a sustainable operation.Although we have held preliminary discussions concerning acquiring CPO and alternative tallow-based feedstocks from regional suppliers, we have no contracts, agreements or commitments in place at this time. We believe that the combined capacities of these suppliers or alternative available suppliers will be able to meet our production requirement per annum. In addition, Renewable Fuel leases, under 20-year leases, two adjacent 10 acre sites, each with 60 MGA nameplate licenses and deep water access in Dumai, Indonesia.Plant construction has been minimal to date and primarily consists of design and engineering plans to accept multiple feedstock types. Renewable Fuel's business strategy is to begin operations in the Kuantan plant, first producing and marketing only refined (pharmaceutical and technical grade) glycerine from purchased crude glycerine. Subsequently, Renewable Fuel plans to begin producing and selling refined glycerine from crude glycerine produced in the Kuantan plant, refined, bleached and deodorized ("RBD") Crude Palm Oil ("CPO") and biodiesel from tallow-based feedstocks.Management has impaired the asset value of the plant in Kuantan, and the fair value estimate, at the time of the impairment, for the Kuantan plant was based on what management believes a market participant would be willing to pay to purchase the plant based on the discounted cash flows the market participant could reasonably expect to generate operating the plant. The estimates are based on the company’s assumptions that it will be able to operate the plant profitably and includes the company’s estimates of the current status of the biodiesel market, estimates of revenues, costs of sales, general and administrative costs, shipping costs, and incentives.These assumptions and estimates are made without the company having any historical information to rely on.To date, the company has not operated the plant profitably.The two largest factors in projecting cash flows from operating the plant are the prices we receive for selling biodiesel and the cost of the feedstock necessary to produce the biodiesel.Any changes in the company’s assumptions and estimates and changes in market conditions could impact the value of the company’s plant assets.Details of the impairment are further discussed in the paragraph "Impairment of Long-Lived Assets" in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” After the Kuantan plant is fully operational, management plans to leverage cash flows from operations to fund the Kuantan expansion of a second production unit, doubling production to the nameplate capacity and in turn fund sequential completion of the two plants in Dumai.Construction on the two Indonesian facilities is not anticipated until after the Kuantan plant is fully operational and construction financing is available. It is currently not determinable when conditions will exist, if ever, to continue construction of the two Indonesian plants. The contract period for PTPBI Indonesian plant construction expired and both Century Corp, owner of PTPBI, and Plant & Offshore Technology Sdn Bhd, the contractor, mutually agreed to terminate the construction contract on August 23, 2011.Should funding become available and the construction portion of the licenses be re-approved, we believe we will be able to successfully negotiate a new construction contract. We maintain a website at www.rfuelcorp.com. Nothing on that website is part of this Report. The business strategy is dependent upon Renewable Fuel obtaining additional financing to acquire feedstockand to make the plant operational.Renewable Fuel is in discussion with the Bank to extend the existing loan and provide additional funds to fund start-up of the plant.If Renewable Fuel and the Bank cannot come to terms then the Company will look at refinancing the loan and obtaining a working capital line with another entity. Interim Consolidated Financial Statements - The accompanying unaudited interim consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for the year ending September 30, 2011 have been omitted. These unaudited interim consolidated financial statements include the accounts of Renewable Fuel Corp and its subsidiaries. Use of Estimates –The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the dates of the financial statements and reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. 8 Reclassifications– Certain amounts in prior period financial statements have been reclassified to conform to the 2012 presentation.These reclassifications had no effect on the previously reported financial position or results of operations. A Development Stage Company -The accompanying financial statements have been prepared in accordance with FASB ASC Topic 915 Development Stage Entities.A development stage enterprise is one in which planned principal operations have not commenced; or if its operations have commenced, there have been no significant revenues derived there from. As of March 31, 2012, Renewable Fuel has not fully commenced operations nor has it received significant revenues from its planned principal operations. Inventories – Inventories, consisting of raw materials and finished goods are recorded using the lower of cost or market value with cost, determined using primarily the first in-first out (FIFO) method. Property, Plant and Equipment, Net - Property and equipment are stated at historical cost net of accumulated depreciation and accumulated impairment charges. Maintenance and repairs are charged against operations as incurred and major replacements or betterments are capitalized.Depreciation is provided using the straight-line method based on the estimated useful lives of the assets as follows: Description Useful life (in years) Office renovation 10 Furniture and equipment 4-10 Autos and trucks 5 Computer equipment 4-5 Leasehold improvements Shorter of the useful life or term of the lease Construction in progress represents costs associated with property, plant and equipment under construction at Renewable Fuel’s production facilities.Construction in progress is stated at cost, which includes the cost of construction and other direct costs attributable to the production facility construction, including a portion of interest costs incurred during the related construction period, as well as direct labor and related benefits.The amount of capitalized interest in a period is determined by applying an interest rate, which is based upon borrowings outstanding during the period, to the average amount of accumulated expenditures during the period not to exceed the total amount of interest cost incurred during the period.Such costs are reclassified to an appropriate fixed asset classification and depreciated when the asset is placed into service. Impairment of Long-Lived Assets – Long-lived assets are assessed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of, consisting of land plots held for sale, are reported at the lower of the carrying amount or fair value less costs to sell. Debt Modifications – Debt modifications are evaluated to determine if resulting cash flows have been significantly affected by changes in principal amounts, interest rates, terms or maturity. Restructurings are evaluated for treatment as debt extinguishments or simple modifications. Restructurings to date have all been treated as modifications as the net present value of cash flow requirement s have not been significantly affected. Preferred Stock Classification – FASB establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. A mandatorily redeemable financial instrument shall be classified as a liability unless the redemption is required to occur only upon the liquidation or termination of the reporting entity. A financial instrument issued in the form of shares is mandatorily redeemable if it embodies an unconditional obligation requiring the issuer to redeem the instrument by transferring its assets at a specified or determinable date (or dates) or upon an event certain to occur. A financial instrument that embodies a conditional obligation to redeem the instrument by transferring assets upon an event not certain to occur becomes mandatorily redeemable—and, therefore, becomes a liability—if that event occurs, the condition is resolved, or the event becomes certain to occur. The Series A Preferred Stock provides the holder the right to require the Company to redeem the preferred stock if the holder elects to convert all of their shares of Series A preferred stock into a debt obligation. Under FASB standards, the Company’s Series A preferred stock is not considered mandatorily redeemable. However, SEC reporting requirements provide that any possible redemption outside of the control of the Company requires the preferred stock to be classified outside of permanent equity. As such the Company had classified the Series A Preferred Stock as temporary equity in the financial statements. In 2012, the Series A preferred stock was converted to common stock. 9 Repurchase of Common Shares into Treasury – The Company utilizes the cost method to account for all treasury stock transactions, which are valued at the Company’s estimate of the consideration granted in return for the shares. Non-controlling Interest– Non-controlling interest accounting is applied for any entities where the Company maintains less than 100% ownership. The Company clearly identifies the non-controlling interest in the balance sheet and income statement including all measures of: net loss, net loss attributable to non-controlling interest, and net loss attributable to Renewable Fuel. Operating cash flows in the consolidated statements of cash flows reflect net loss, while basic and diluted earnings per share calculations reflect net loss attributable to Renewable Fuel. The net loss attributable to non-controlling interest of PBC contributed approximately $0.6 million, $0.6 million and $2.5 million for the second quarter ended March 31, 2012, 2011 and from Inception October 1, 2006 to March 31, 2012, respectively from RFC’s 49% ownership in PBC upon its spin-off of the 51% ownership to DCSB on February 2, 2010. (see Note 3: Spin Off of Plant Biofuels Corporation) Warrants – The Company reviews the key terms of warrants issued, including all conversion rates and down round provisions which protect the holder from changes to the our capitalization or future declines in our share price. On October 1, 2009, the Company reclassified warrants granted through September 30, 2009 from paid in capital to a derivative liability.Holders of those warrants are generally protected from anti-dilution by adjustments for any stock dividends, stock splits, combinations or other recapitalization. The Company reviewed the terms of the warrants and determined that they represented an embedded derivative due to the fact that the warrant is not indexed to its own stock and it was previously presented as stockholders equity.The fair value of the related warrants is determined at the end of each accounting period, with any changes in fair value being recorded as other income or expense. Revenue Recognition– The Company recognizes revenues from the sale of biodiesel, refined glycerine and related byproducts produced by the Company.Revenues are recognized when there is persuasive evidence of an arrangement, delivery has occurred, the price is fixed or determinable and collectability is reasonably assured. The Company also earns revenue for consulting services rendered to other companies in the industry. Revenues under these contracts are recognized during the period when related services are rendered. Foreign Currency Translation and Other Comprehensive Income - The reporting currency of Renewable Fuel is the US Dollar.The functional currency of Renewable Fuel’s Malaysian subsidiaries is the Malaysian Ringgit (RM) while the functional currency of the Indonesian subsidiaries is the Indonesian Rupiah (IDR). For the subsidiaries whose functional currencies are other than the US dollar, all assets and liabilities accounts were translated at the exchange rate on each respective balance sheet date; stockholders' equity (deficit) is translated at the historical rates and items in the income and cash flow statements are translated at the average rate for the period.Translation adjustments resulting from this process are included in accumulated other comprehensive income in the statement of changes in shareholders' equity (deficit).The resulting translation gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. The average and closing rates used in the translated of foreign currency amounts are as follow: March 31, 2012 March 31, 2011 Closing Rate USD Average Rate USD Closing Rate USD Average Rate USD RM 1,000 IDR 10 Net Loss per Common Share – Renewable Fuel presents earnings basic net loss per common share computed by dividing net loss attributable to the Company's common stockholders by the weighted-average number of commons shares outstanding during the period.Diluted net loss per common share is computed by giving effect to all potential dilutive common shares, including options, warrants, and convertible preferred stock.Basic and diluted net loss per common share was the same for all periods presented as the impact of all potentially dilutive securities outstanding was anti-dilutive. New Accounting Pronouncements – The following accounting standards which may impact our financial statements were issued as of March 31, 2012. A description of the standards and an assessment of its impact on our financial reporting are noted below: In December 2011, the Financial Accounting Standards Board issued ASU 2011-12: Comprehensive Income: Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05 (Topic 220) which effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 for public entities. For non-public entities, the amendments are effective for fiscal years ending after December 15, 2012, and interim and annual periods thereafter. Entities are required to present reclassification adjustments and the effect of those reclassification adjustments on the face of the financial statements where net income is presented, by component of net income, and on the face of the financial statements where other comprehensive income is presented, by component of other comprehensive income. This Update was to help financial statements users better understand the causes of an entity’s change in financial position and result of operations. In December 2011, the Financial Accounting Standards Board issued ASU 2011-11: Balance Sheet: Disclosure about Offsetting Assets and Liabilities (Topic 210) which entities is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the disclosure required by those amendments retrospectively for all comparative periods presented. The amendments in this Update require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. This Update will provides information that enable users of an entity’s financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments. In December 2011, the Financial Accounting Standards Board issued ASU 2011-10: Property, Plant, and Equipment: Derecognition of in Substance Real Estate-a Scope Clarification (Topic 360) which effective for fiscal years and interim period within those years, beginning on or after June 15, 2012 for public entities. For non-public entities, the amendments are effective for fiscal years ending after December 31, 2013, and interim and annual periods thereafter. Early adoption permitted. The amendments in this Update affect entities that cease to have a controlling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt. This Update will impact disclosure of future business combination we may enter into. In June2011, the Financial Accounting Standards Board issued ASU 2011-05: Comprehensive Income: Presentation of Comprehensive Income (Topic 220) which is effective for fiscal years and interim periods within those years, beginning after December 15, 2011 for public entity. For non-public entities, the amendments are effective for fiscal years ending after December 15, 2012. This Update is the result to improve the presentation of comprehensive income in a manner that is as convergent as possible. In May2011, the Financial Accounting Standards Board issued ASU 2011-04: Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (Topic 820) which is effective for fiscal years beginning after December 15, 2011. This revised standard may impact future business fair value measurement and disclosures. In December2010, the Financial Accounting Standards Board issued ASU 2010-29: Business Combinations: Disclosure of Supplementary Pro Forma Information for Business Combinations (Topic 805) which is effective for fiscal years beginning after December 15, 2010. This revised standard will impact disclosure of future business combination we may enter into. 11 NOTE 2—LIQUIDITY AND GOING CONCERN CONSIDERATIONS The accompanying consolidated condensed financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has experienced cumulative losses of $63.0 million from October 1, 2006 (inception) through March 31, 2012, has net negative equity of $3.6 million and has not commenced operations. This raises substantial doubt about the Company’s ability to continue as a going concern. We are currently in non-compliance with debt covenants on the term loan facilities and have not made any installment repayments as they become due beginning on December 1, 2010. The term loans are secured by first priority interest over all existing property, plant and equipments, and all fixed and floating assets of Plant Biofuels Corporation Sdn Bhd (“PBC”). The facilities are jointly and severally guaranteed by both the PBC directors. Bank Pembangunan Malaysia Bhd (“the Bank”) has not notified us that we are in default. As a result of the default, the Bank may foreclose on its note as a consequence and we could lose all of the PBC assets. The management of PBC is actively negotiating with the Bank to restructure the facilities or reschedule the facilities repayment. The Bank has verbally indicated their willingness to review and assess the biodiesel industry as a whole with all the players in the industry and to find a solution that will cure the distress. Renewable Fuel is undertaking various plans and measures to raise capital through debt and equity offerings, which it believes will increase funds available for development and working capital. However, no assurances can be given that those plans and measures will be successful in increasing funds for the development and operations of the Company. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3—SPIN OFF PLANT BIOFUELS CORPORATION As a result of Renewable Fuel's purchase of PBC in December 2007, PBC was not in compliance with several debt covenants, and in technical default on its primary loan facility with a Malaysian bank (see "Note 5 - Term Loans in Default" for additional information regarding the loan facility).The primary issue involved the stipulation that the obligor on the loan facility, PBC, must be owned by at least a simple majority of domiciled Malaysian citizens.In order to cure the default the Company transferred 51% of the common shares of PBC to Dakap Capaian Sdn. Bhd. ("DCSB"), a company wholly-owned and controlled by two of the Company's directors. The transaction to transfer PBC shares to DCSB was completed on February 2, 2010 as follows. 1. Each of the two companies that formerly owned PBC, transferred 51% of the Renewable Fuel stock they received as consideration for the sale of PBC. 2. Renewable Fuel transferred 51% of the PBC shares it acquired in December 2007 to DCSB. These transfers are intended to be temporary, were undertaken for the sole purpose of curing the debt covenant default, and per the share exchange agreement will unwind and revert to prior ownership levels at the time that the debt with the Bank is extinguished. The Company has classified the common shares it received in exchange as Treasury Stock, to revert back to the original owners in the future. The Company reviewed the valuation of the 51% ownership in PBC and in turn determined that the fair value of the consideration of this transaction was equal to $3,723, which is the par value of the Company’s common shares. 12 The transfer of 51% of the stock of PBC to DCSB, among other obligations in the transfer agreement, states that at such time the bank debt is satisfied, 100% ownership of PBC will be transferred back to the Company.Based upon terms of the share exchange agreement, management has determined that PBC is a wholly owned subsidiary for accounting purposes as a variable interest entity to the Company.In addition, the Company is providing full management, operational and financial support to PBC. In addition, PBC executed a loan agreement for $19.6 million to recognize advances made by Renewable Fuel to date.This loan is to be paid together with estimated interest of $5.4 million in 48 equal monthly installments, beginning January 1, 2015.The loan balances have been eliminated in the Company’s consolidated financial statements. NOTE 4—PROPERTY, PLANT AND EQUIPMENT, NET Property and equipment, net consisted of the following at: March 31, September 30, Buildings and improvements $ $ Furniture and equipment Computer equipment Vehicles Total Less - accumulated depreciation ) ) Property and equipment, net $ $ Plants in progress consisted of the following at: March 31, September 30, PBC plant and leasehold interest in land $ $ Century/PTPBI plant and leasehold interest in land Optimis/PTOTI plant Total Less - accumulated impairment losses ) ) Plants in progress, net $ $ Renewable Fuel leases the land for its plants under 20 and 99 year agreements and capitalizes the upfront payments for the leasehold interests.The carrying amount for the land includes these upfront lease payments andland costs, duties and professional fees incurred in relation to the acquisition of the land. Both of the lands are only for industrial purposes, and entitle to tenure renewal upon lease tenure maturity. During 2009, the Company performed a fair value assessment on the plants and leasehold interest in land which resulted in substantial impairment. No additional impairment expense has been recorded since 2009.Changes in the accumulated impairment losses are a result of foreign currency translation adjustments. Estimated plant useful life is 15 years and depreciation will begin once the plant is placed in service. 13 NOTE 5—TERM LOANS IN DEFAULT PBC was in default which stemmed from a debt covenant requiring the Company to obtain the Bank approval prior to engaging in activities that would change ownership of PBC.The Company's acquisition of PBC in December, 2007 occurred without the Bank's approval.The Bank requires that majority ownership of creditors be domiciled Malaysian.The Company cured this default by engaging in a divesture of 51% of the legal ownership to a wholly-owned Malaysian entity in February 2010. In May 2010, PBC negotiated modifications to its loan facility with the Malaysian bank. The modifications, effective November 2009, extended the availability period of the revolving line of credit from December 2009 to December 2010, the maturity of the term loans from six years to seven years and the first monthly payment date from January 2010 to November 2010. These modifications resulted in the Company being in compliance with the terms of the loan. However, since December 2010 PBC was unable to remit its first installment repayment to the Bank in accordance with the repayment schedule. PBC has been served with a second reminder notice from the Bank, which will potentially put PBC in default. The Bank has not notified us that we are in default and has not taken any action as a result of this default. As a result of the default the Bank may foreclose on its note as a consequence and we could lose all of the PBC assets. The management of PBC is actively negotiating with the Bank to restructure the facilities or reschedule the facilities repayment. The Bank has verbally indicated their willingness to review and assess the biodiesel industry as a whole with all the players in the industry and to find a solution that will cure the default and facilitate PBC in getting the plant operational by either advancing funds or subordinating its debt. Debt consisted of the following as of: March 31, September 30, Term loan maturing November 7, 2014, payable in monthly installments of $32,000 beginning December 1, 2010, bearing interest at 8.3% as of March 31, 2012. $ $ Term loan maturing November 7, 2014, payable in monthly installments of $538,000 beginning January1, 2011, bearing interest at 8.3% as of March 31, 2012. Total term loans in default, current $ $ Future contractual principal payments on the term loans are as follows: For the periods ended March 31: $ - Thereafter - Total $ The Company has classified the term loans as a current liability due to the fact that planned principal payments were not made following the end of period ended March 31, 2012. As of the periods ended March 31, 2012, the term loan payable in default was amounted to $11,271,975. In January 2012, the Bank advances a total of $147,878 to the Company for expenses incurred on the Malaysian plant for its Industrial All Risks insurance policy, and the plant’s independent assessment. This amount is accumulated into the total term loan outstanding by the Bank and carrying the same interest rate as the term loan. The Company incurred interest expense of $1.1 million and $1.0 million during the second quarter ended March 31, 2012 and 2011, respectively. 14 NOTE 6—STOCKHOLDERS' EQUITY Common Stock From October 1, 2010 through September 30, 2011, the Company issued 628,022 shares of its restricted common stock to individuals at $1.00 per share for consideration totaling $628,022. During the second quarter ended March 31, 2012 the Company issued 188,056 shares of its restricted common stock to individuals at $1.00 per share for cash consideration totaling $188,056. Common Stock Options The Company’s CEO receives common stock option equal to 5% of all equity transactions, as defined in his employment agreement, including common and preferred stock issuances.The options have immediate vesting terms and have a contractual life of ten years. The following table outlines common stock options granted to the CEO since inception: Exercise price Date Issued Options issued per share Fair Value December 31, 2007 $ $ September 5, 2008 $ September 24, 2008 $ September 30, 2009 $ September 30, 2010 $ September 30, 2011 $ Six months ended March 31, 2012 $ $ Total issued since inception $ The fair value of each option grant is estimated at the date of grant using the Black-Scholes pricing model with the following weighted average assumptions for grants during the second quarter ended March 31, 2011 and the period from October 1, 2006 (Inception) through March 31, 2012: March 31, 2012 Inception to March 31, 2012 Weighted average fair value of options granted $ $ Dividend yield 0
